IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 500 MAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
ANTHONY M. MORALES-CASTRO,               :
                                         :
                  Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,              No. 501 MAL 2016

                  Respondent
                                           Petition for Allowance of Appeal from
                                           the Order of the Superior Court
             v.


ANTHONY M. MORALES-CASTRO,

                  Petitioner


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of December, 2016, the Petition for Allowance of Appeal

is DENIED.